Citation Nr: 0937742	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-39 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Joshua Stone


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to July 1951; he died in January 2006.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In August 2009, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the appellant submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  At the time of the veteran's death in January 2006, 
service connection was in effect for posttraumatic stress 
disorder rated as 50 percent disabling; residuals of shell 
fragment wound of the right hand rated as 40 percent 
disabling, residuals of frostbite of the right foot rated as 
30 percent disabling, residuals of frostbite of the left foot 
rated as 30 percent disabling, residuals of frostbite of the 
right hand rated as 20 percent disabling, residuals of 
frostbite of the left hand rated as 20 percent disabling, 
frostbite of the nose rated as 10 percent disabling, 
frostbite of the right ear rated as 10 percent disabling, 
frostbite of the left ear rated as 10 percent disabling, and 
scarring of neck and left shoulder as residuals of shell 
fragment wounds rated as 10 percent disabling.  

2.  A total disability rating due to individual 
unemployability resulting from service-connected disability 
was in effect from September 11, 2000, until January 21, 
2001, when the veteran's combined service-connected 
disability ratings became 100 percent.

3.  There is no specific pleading of clear and unmistakable 
error in any prior decision.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  The Board has 
determined that there is no legal entitlement to DIC benefits 
pursuant to section 1318 as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  This matter involves an 
inquiry based upon the evidence of record and not based upon 
the development of new evidence.  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).



DIC benefits pursuant to 38 U.S.C.A. § 1318

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2008).

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling, but was not receiving compensation 
because 1) VA was paying the compensation to his dependents, 
2) VA was withholding the compensation to offset an 
indebtedness, 3) he had applied for compensation, but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law.  38 
C.F.R. § 3.22(b) (2008).  The Board also notes that a 2005 
amendment to 38 C.F.R. § 3.22 provides an additional method 
for prevailing on 1318 claims, where additional service 
department records are received that existed at the time of a 
prior VA decision, but were not considered.

The appellant has not alleged, and the evidence does not show 
that the veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death in January 2006, but was not receiving 
such compensation for any of the reasons enumerated in 38 
C.F.R. § 3.22(b).  Furthermore, there has been no specific 
pleading of clear and unmistakable error in any prior 
decision.  Cole v. West, 13 Vet. App. 268 (1999).

During the veteran's lifetime, service connection was 
established by rating action dated in May 1952 for residuals 
of shell fragment wound of right hand (40 percent effective 
August 1, 1951), residuals of frostbite of feet (10 percent 
effective August 1, 1951), and scar of neck and posterior 
left shoulder (zero percent effective August 1, 1951).  

By subsequent rating action in July 2001, the RO increased 
the disability evaluation for the veteran's residuals of 
frostbite of the feet to 30 percent for each foot effective 
September 11, 2000 and scarring of the neck and left shoulder 
to 10 percent effective September 11, 2000.  This rating 
decision also awarded service connection for PTSD rated as 50 
percent disabling effective January 19, 2001, service 
connection for residuals of frostbite of the right hand and 
left hand rated as 20 percent disabling for each disability 
effective January 22, 2001, and residuals of frostbite of the 
right ear, left ear, and nose, rated as 10 percent disabling 
for each disability effective January 22, 2001.  

In addition, the July 2001 rating decision also awarded a 
total disability rating due to individual unemployability 
resulting from service connected disability (TDIU) effective 
September 11, 2000.  

As the veteran died in January 2006, he was not in receipt of 
a total disability rating for 10 years or more immediately 
preceding.  It follows that the veteran was also not 
continuously rated as totally disabled for five years from 
the date of his discharge from service and leading up to his 
death.  Lastly, there is no evidence suggesting that the 
veteran was a prisoner of war at any time.  As such, the 
veteran did not meet the statutory duration requirements for 
a total disability rating at the time of his death.

Neither the appellant nor her attorney has identified any 
other permissible basis for granting this claim.  The facts 
of this case are not in dispute and the law is dispositive.  
Accordingly, the claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 will be denied because of the absence of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits pursuant to provisions of 38 
U.S.C. § 1318 is denied.


REMAND

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, a review of 
the record discloses a need for further evidentiary 
development in this case.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not chronically 
worsened during service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The certificate of death indicates that the veteran died in 
January 2006.  The immediate cause of death (final disease or 
condition resulting in death) was brain mass with brain 
injury and surgery from Korean War wounds listed as leading 
to the immediate cause.

The RO denied service connection for the cause of death on 
the basis that a review of the claims file indicated that the 
veteran suffered a skull fracture, severe head injury, and 
had several surgical procedures on his skull and convulsions 
in 1938, prior to his period of service.  The RO noted that 
there was no evidence that showed that the veteran suffered 
any brain injury or surgery due to Korean War wounds or that 
the veteran had a brain mass during military service or that 
a current brain mass was related to his military service.

The veteran's DD Form 214, demonstrates that the veteran was 
awarded the Purple Heart Medal and that he was wounded in 
action Wonsan-Hungnam-Chosen area.  The veteran's service 
treatment records indicate that he sustained shrapnel wound 
of right hand November 20, 1950.  A May 1951 Clinical Summary 
from the U.S. Naval Hospital in Bethesda, Maryland indicates 
that he was admitted to that hospital on January 18, 1951 
from the U.S. Naval Hospital Mare Island, California.  On the 
Report of Medical History completed by the veteran while at 
Bethesda Naval Hospital, he denied ever having frequent or 
severe headaches, dizziness or failing spells.  Diagnosis was 
fracture, compound, comminuted right hand, 2nd, 3rd, and 4th 
metacarpals, distal ends, no artery of nerve involvement.    

The veteran filed his original application for compensation 
in February 1952.  For section 33, nature of disease or 
injury which claim was made and date each began, the veteran 
indicated shrapnel wound right hand, November 28, 1950, frost 
bite of both feet, November 29, 1950, back wound, nerves, and 
dental.  

The first post-service medical record, dated March 6, 1952, 
indicated that the veteran had experienced about twelve 
"fainting spells" since December 1951 but that medical care 
had never been obtained.  Diagnosis was conversion reaction.

An application for hospital treatment received by VA in March 
1952, noted in the brief history section that the veteran 
received a medical discharge on July 31, 1951, that the 
veteran was in Washington, D.C. over three years and Korea 
for 3 months, with one month on the front lines.  That 
section also noted shrapnel wound of right hand and frost 
bite of both feet and that part of two metacarpal bones were 
removed and that there was some loss of motion but results 
were very good.  That section noted that the veteran alleged 
"blackouts" beginning four months after he left the service 
and that the veteran thought that he had had about 12 
"blackouts."    The examiner stated that it was his opinion 
that the veteran's condition was not epilepsy and diagnosis 
was questionable conversion reaction.  Hospitalization was 
recommended.

The veteran underwent psychiatric evaluation in April 1952.  
No psychosis or other manifestations were found.

A March 1953 Bethesda Naval Hospital clinical summary noted 
that on November 28, 1950 in the Chosen Reservoir area, the 
veteran was hit by a fragment from a 120 mm mortar, the 
veteran was evacuated by truck to the hospital ship 
Consolation and then down through the hospital chain of 
command until he arrived at the U.S. Naval Hospital in 
Bethesda, Maryland in February 1951.  The veteran was treated 
at Bethesda and on July 31, 1951 it was recommended that he 
be placed on retirement.  The veteran also provided a history 
that he suffered a depressed skull fracture when hit by a 
falling rock at 5 years of age.    

In May 1953, VA received the veteran's claim for epilepsy 
grand mal.  The veteran stated that he began having epileptic 
seizures in September 1951, within two months after he was 
discharged from service.  

A February 1961 Hospital Entrance Examination report notes 
that at the age of five, the veteran was hit by a rock, his 
skull was fractured.  The veteran stated that during a 
subsequent operation, three pieces of bone were removed from 
his head.  The veteran reported that he joined the Marine 
Reserves February 11, 1948, and was called to active duty on 
September 1, 1950; after four weeks of infantry training in 
California, he was sent to Korea.  On November 29, 1950, he 
was struck in the right hand by shrapnel and hospitalized 
until July 12, 1951, when he was transferred to the Naval Gun 
Factory to await separation, which took place July 31, 1951.  

A review of the veteran's symptoms demonstrated that the 
veteran frequently had headaches which started in the back of 
his head and worked up over the top to the forehead.  When 
questioned concerning his seizure pattern, the veteran said 
that he got dizzy before seizure, pain started in his stomach 
and worked up to the top of his head, and that the spells 
lasted three to five minutes.  The veteran stated that he 
always fell, and had hurt himself several times.  After a 
spell, the veteran had no headache, felt weak, had no loss of 
memory, and no incontinence.

X-rays of the veteran's skull indicated two large burr holes 
in the right skull.  The most superior was in the frontal 
bone in front of the coronoid sutures.  The second burr hole 
was in the parietal bone just behind the plate.  The sella 
turcica itself appeared normal.

The neurological consultation report dated March 7, 1961, 
indicated a history that at age 5, the veteran was struck on 
the head by a rock and that he had to have fractured skill 
fragments removed from right side of head and also another 
skull opening was made to relieve pressure on his brain.  The 
examiner noted that despite these unrepaired skull defects, 
the veteran was taken into Marines in 1950.  In November of 
that year, the veteran had shrapnel wounds of right hand and 
frost bite.  There were no wounds of head but he did have a 
few pieces in neck.  While at home on temporary retirement, 
the veteran had his first nocturnal seizure.  He went to the 
hospital and had another one there.  EEG was abnormal with 
right sided slowing and a seizure focus in the right parietal 
region.  The opinion was proven case of chronic traumatic 
encephalopathy with convulsive disorder arising from a focus 
thereof.  Actively convulsive and will require considerable 
medication.    

In August 1962, the veteran developed anxiety due to the fact 
that he was unable to secure a job because of his seizures.  
He was hospitalized in August 6, 1962 and discharged on 
October 17, 1962 with diagnoses of anxiety reaction secondary 
to encephalopathy, traumatic, associated with convulsive 
disorder, grand mal type, treated, mildly improved.

A field examination was conducted and a report issued in May 
1965.  The veteran's permanent school record indicated that 
he entered one semester late on account of fractured skull.

A July 16, 1938 Operative Record showed preoperative 
diagnosis as fracture depressed skull with extra-dural blood 
clot, two spicules detached bone and postoperative diagnosis 
as same plus three spicules detached bone producing pressure.  
The operation was decompression fracture skull.  A lateral 
incision was made bisecting the original scar about two 
inches long.  Scalp flaps dissected back.  Depressed fracture 
area was exposed.  With rongeur forceps the skull was opened 
and three spicules of detached bone were removed from the 
medial side of the opening of the skull.  Bone bleeding was 
controlled with bone wax.  The edges were smoothed and rubber 
tissue drain was placed over area and scalp closed with skin 
clips and one or two subcutaneous sutures.

A progress record noted that the veteran had been discharged 
one week prior and had been coming to the office for 
treatment and apparently ok until this morning when he had 
convulsion of left side with temperature.

A July 29, 1938 Operative Record indicated that that he 
underwent a second decompression sub-temperal operation.  At 
the bottom of that operative report is a notation, "8/5/38 - 
3rd Decompression?"  A July 30, 1938 progress note indicates 
spinal fluid findings suggested a localized traumatic 
encephalopathy convulsions may have been precipitated by a 
secondary GI disturbance. 

At the veteran's deposition, he stated that he received 
shrapnel wound right hand while he was in Korea and he 
believed that he also suffered concussion.  The veteran 
stated that the 105 mm. mortar shell exploded within three 
feet of him.  The veteran's mother and aunt were also 
deposed.  The veteran's mother stated that when he was five 
years old, the veteran suffered a head fracture and was 
expected to die; surgical procedures were performed on his 
head.  The veteran's aunt stated that the veteran suffered a 
head injury when he was about 5 years of age and that it was 
a fractured skull and they didn't expect him to live.  

Service connection for chronic brain syndrome associated 
convulsive disorder was denied by the RO in June 1965 and 
affirmed by the Board in October 1965.  The Board decision, 
of which one of the three member panel was a physician, 
stated that once a brain scar has been sustained, it might 
become the seat or origin of a focus convulsive disorder 
which seizures might be clinically expected shortly after the 
injury or, in many instances, not for many years thereafter.  
The Board found that the evidence of depressive skull 
fracture and detached bone fragment in 1938, for which a 
craniotomy was performed, with the convulsive seizure 
thereafter, clearly and unmistakably revealed the presence of 
the underlying neurological disease prior to induction.  The 
Board also found that with a brain scar present at induction, 
and the absence of evidence of brain pathology, head injury, 
concussion or convulsions in service, there was no increase 
in the basic level of the underlying neurological disorder 
during military duty.

In support of her claim, the appellant has submitted a 
private medical opinion dated in July 2009 from Dr. J.M.D.  
Dr. J.M.D. stated that the veteran experienced a traumatic 
brain injury in June 1938 resulting in a skull fracture, that 
a craniotomy was performed and burr holes were required to 
repair the fracture with full recovery from these procedures 
and injury, and that during hospitalization the veteran did 
suffer one post operative seizure.

Dr. J.M.D. stated that the veteran served in combat with 
distinction and in November 1950 he was wounded during battle 
in the Chosen Reservoir, Korea.  During the battle, the 
veteran was in a foxhole that was hit with heavy artillery 
rounds.  Subsequently, several fellow marines were killed as 
well as launching the veteran into the air when he landed 
several years away from the foxhole.  The veteran sustained 
numerous injuries from shrapnel and debris, requiring an 
emergent medical evacuation from Korea to the naval hospital 
in Bethesda via Japan.  This resulted in the veteran 
receiving the Purple Heart Award and requiring early medical 
discharge. 

Dr. J.M.D. stated that after separation from service, follow 
up care was necessary through the Naval Medical Center in 
Bethesda, Maryland.  Dr. J.M.D. noted that during a follow up 
visit in August 1951, the veteran suffered his initial grand 
Mal seizure, that this seizure occurred less than one year 
from the date of his injury sustained in Korea and within a 
couple of months from his military separation, and that this 
initial seizure was well documented as the first in a 
lifelong battle with chronic seizures.  Dr. J.M.D. noted that 
throughout the veteran's claims file, it is a matter of 
record that he battled a seizure disorder with many residual 
effects to include chronic fatigue, memory loss, chronic 
falls, instability and balance issues, and eventual brain 
mass and noted that the veteran's death certificate lists the 
cause of death as: 1) Brain mass, 2) Brain injury and 
surgery, 3) From Korean War wounds.

Dr. J.M.D. impression was traumatic brain injury with 
residual seizure disorder exacerbated by military combat 
trauma.  Dr. J.M.D. concluded that the veteran suffered a 
skull injury prior to entering active military service, that 
this injury was repaired by a craniotomy with complete 
recovery by the veteran with no residual effects, and that 
after being asymptomatic for over ten years, the veteran 
served in the combat theater of the Korean War suffering a 
major mechanism of injury to his entire body, that he was 
blown out of his foxhole, sustaining numerous injuries to his 
entire body thus requiring an emergency med-evac to the U.S., 
that within one year from the military service trauma, he 
experienced a severe grand mal seizure, and that from that 
time, he suffered a lifelong seizure condition which 
contributed to his eventual death.  Dr. J.M.D. noted that 
this known mechanism of injury sustained in Korea was a major 
factor for the aggravation of the pre-existing traumatic 
brain injury.

Dr. J.M.D. noted that it was his opinion that it was more 
likely than not that the residual seizure disorder injury and 
diagnoses were caused and/or worsened while the veteran was 
in the U.S.M.C. during the Korean War and that there was a 
severe aggravation of the veteran's pre-existing traumatic 
brain injury suffered during his childhood.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the Veteran's 
death is related to service, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  That responsibility is particularly 
onerous where medical opinions diverge.  At the same time, 
the Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Id.

In this case, the Board notes that there are no medical 
records in the claims file after January 2001.  The veteran 
had apparently been receiving his care at the Huntington VA 
Medical Center.  In addition, there are no medical records in 
the claims file with respect to a brain mass.  Thus, it is 
the Board's opinion that the veteran's records from February 
2001 having to do with the veteran's brain mass should be 
obtained and associated with the claims folder.

Thereafter, a medical opinion by a neurologist in conjunction 
with the review of the entire record is warranted to indicate 
whether or not the veteran's preexisting traumatic brain 
injury was aggravated by his military service and if so 
whether or not it contributed materially and substantially to 
the veteran's death.  



Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records pertaining 
to treatment for a brain mass from 
February 2001 to January 6, 2006, from 
the VA medical center in Huntington 
should be obtained and associated with 
the claims file.

2.  The claims file must be made 
available to and reviewed by a 
neurologist, and the report should 
reflect that such a review was made.  The 
neurologist should provide an opinion as 
to the following questions:

(a)  Is there clear and unmistakable 
evidence (evidence that is obvious and 
manifest) that traumatic brain injury and 
seizure disorder existed prior to 
service?  Please identify any such 
evidence with specificity.  

(b)  If there is clear and unmistakable 
evidence that traumatic brain injury and 
seizure disorder existed prior to 
service, is there clear and unmistakable 
evidence that the traumatic brain injury 
and seizure disorder did not increase in 
severity beyond the natural progression 
of the disease during service?  Please 
identify any such evidence with 
specificity. 

Please note that temporary or 
intermittent flare-ups during service of 
a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted to symptoms, is 
worsened.  In addition, a condition that 
worsened during service and then improved 
due to in-service treatment to the point 
that it was no more disabling than it was 
at induction is analogous to a condition 
that has flared up temporarily.
  
(c)  If the answer to either (a) or (b) 
is no, did the traumatic brain injury and 
seizure disorder either cause or 
contribute substantially or materially to 
the veteran's death?  For a disability to 
be the cause of death it must singly or 
with some other condition be the 
immediate or underlying cause or be 
etiologically related thereto.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


